DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election with traverse of species B1, B2, A3, A4, A5, C6, and A7 in the reply filed on 9/15/2021 is acknowledged.  The traversal is on the following grounds.
First, the Applicant asserts:

    PNG
    media_image1.png
    173
    800
    media_image1.png
    Greyscale

This is not found persuasive since not all the embodiments disclose the use of filters.  For example, FIGS. 1, 4, 6, and 20 (species A1) and FIGS. 1, 5A, 6, and 20 (species B1) do not refer to or allude to the use of filters.  If these embodiments/species do not refer to filters, then those embodiments that use filters are necessarily different embodiments/species from those that do not use them.
Second, the Applicant asserts:

    PNG
    media_image2.png
    167
    809
    media_image2.png
    Greyscale

This is not found persuasive since not all the embodiments disclose the use of diffusion film or baffles.  For example, FIGS. 1, 4, 6, and 20 (species A1) and FIGS. 1, 5A, 6, and 20 
Third, the Applicant asserts:

    PNG
    media_image3.png
    183
    808
    media_image3.png
    Greyscale

This is not found persuasive since not all the embodiments disclose the use of such temperature sensors.  For example, FIGS. 8A and 20 (species C1), FIGS. 8B and 20 (species D1), FIGS. 8C and 20 (species E1), and FIGS. 9 and 20 (species F1) do not refer to or allude to the use of such temperature sensors.  If these embodiments/species do not refer to such temperature sensors, then those embodiments that use such temperature sensors are necessarily different embodiments/species from those that do not use them.
Fourth, the Applicant asserts:

    PNG
    media_image4.png
    286
    803
    media_image4.png
    Greyscale

This is not found persuasive.  First, the specification characterizes FIG. 6 as being “a block level diagram of details of the device of FIG. 1” while it characterizes FIG. 21 as being “exemplary components of a skin inspection device in accordance with the present teaching”.  
Fifth, the Applicant asserts:

    PNG
    media_image5.png
    347
    809
    media_image5.png
    Greyscale

…

    PNG
    media_image6.png
    265
    806
    media_image6.png
    Greyscale

This argument is not persuasive. Bharara discloses that the device uses a TLC polyester sheet (see page 99 of Bharara) and such a TLC polyester sheet includes encapsulation and the use of a transparent acetate sheet through which a colour response is seen (see Table 3-1 on page 70 of Bharara).  Further, page 99 of Bharara does not mention the use of black or opaque coloring and page 71 provides that the acetate carrier sheet is “usually black” which suggests that it is not required.  Therefore, Bharara discloses a transparent TLC polyester sheet without requiring the use of black or opaque coloring means, which means that the means of capturing the image includes both the colour image of the TLC formation and the area of skin of the target. The depiction of results in FIG. 4-2 of Bharara may be due to a variety of reasons (for example, 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 25-27, 35, 37-39, 41, 44-47 and 50-53 are withdrawn from consideration as being drawn to a non-elected species.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	(1) “a calibration means” of claim 15; and
	(2) “a means for calculating the weight of an individual” of claim 54.

Claim Objections
Claims 9, 12, 16, 24, and 30-31 are objected to because of the following informalities:
in claim 9, line 1: “A inspection” should either be “An inspection” or “A skin inspection”; 
in claim 12, line 3: “each TLC” should be “each TLC formation”; and
in claim 16, line 3: the space before the period should be deleted;
in claim 24, line 3: “callous” should be “callus”;
in claim 30, line 2: “the density” should be “a density”;
in claim 30, line 2: “the range” should be “a range”; and
in claim 31, line 2: “the range” should be “a range”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-24, 28-34, 36, 40, 42-43, 48-49 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 recites “the captured colour image being analysed to identify abnormalities on the target” in lines 7-8, which is an action step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 1 recites “abnormalities on the target” in line 8, but it is not clear if this recitation is the same as, related to, or different from “abnormalities” of claim 1, line 1.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 1 recites “the emergence of ulcers” in which there is insufficient antecedent basis for this recitation in the claim.
Claim 1 recites “the emergence of ulcers and/or other skin abnormalities” in line 10-11, but it is not clear if this recitation is the same as, related to, or different from “abnormalities” of claim 1, line 1 and/or “abnormalities on the target” of claim 1, line 8.  Clarification as to the relationship among these recitation should be made clear.
Claims 2-7, 9-24, 28-34, 36, 40, 42-43, 48-49 and 54 are rejected by virtue of their dependence from claim 1.
Claim 3 recites “the image capture device” in line 2, but it is not clear if this recitation requires that the limitation “one or more image capture devices” of claim 1, line 6 be interpreted to be a single image capture device.  Clarification is required.

Claim 6 recites “the weight” in line 3 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “an adult human” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a target” of claim 1, line 7.  The relationship between these two recitations should be made clear.
Claim 12 recites “the image capture device” in line 2, but it is not clear if this recitation requires that the limitations “one or more image capture devices” of claim 1, line 6 and “the one or more image capture devices” of claim 12, lines 3-4 be interpreted to be a single image capture device.  Clarification is required.
Claim 12 recites “the field of view” in line 3 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the image capture device” in lines 2-3, but it is not clear if this recitation requires that the limitation “one or more image capture devices” of claim 1, line 6 be interpreted to be a single image capture device.  Clarification is required.
Claim 16 recites “the temperature of the target” in line 3 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if this temperature is the same as, related to, or different from “temperature” of claim 1, line 5.  The relationship between these two recitations should be made clear.

Claim 17 recites “the identified TLC formations” in line 2, but it is not clear what relationship this recitation has with the “thermochromic liquid crystal (TLC) formations” of claim 1, line 4 since the claim has not, up to this recitation, mention the operation of identification.  Further, there is insufficient antecedent basis for “the identified TLC formations” in claim 17.
Claim 18 recites “corresponding temperature values” in line 2, but it is not clear if this recitation is the same as, related to, or different from “corresponding temperature values” of claim 17, line 3.  If they are the same, “corresponding temperature values” of claim 18 should be “the corresponding temperature values”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 18 recites “the dot” in which there is insufficient antecedent basis for this recitation in the claim.  Also, it is not clear what relationship this recitation has with “thermochromic liquid crystal (TLC) formations” of claim 1, line 4.  Clarification is required.
Claim 22 recites “similar points” in line 2, which is a relative term which renders the claim indefinite.  The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear by what metrics and what the difference is in these metrics so that one of ordinary skill in the art would understand which points are similar to each other.
Claim 23 recites “indicia indicative of the emergence of ulcers and/or other skin abnormalities” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “indicia indicative of the emergence of ulcers and/or other skin abnormalities” of 
Claims 24 recites “the captured images”, but it is not clear if this plural noun is supposed to be the same as, related to, or different from the singular noun of “a colour image of the TLC formations and an area of skin of a target located in the inspection area” of claim 1, lines 6-7.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 28 recites “the image capture device” in line 2, but it is not clear if this recitation requires that the limitation “one or more image capture devices” of claim 1, line 6 be interpreted to be a single image capture device.  Clarification is required.
Claim 28 recites “an image” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a colour image of the TLC formations and an area of skin of a target located in the inspection area” of claim 1, lines 6-7.  If they are the same, “an image” of claim 28 should be “the image”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 28 recites “a foot” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “an area of skin of a target” of claim 1, line 7.  If they are the same, 
Claim 28 recites “the target area” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an inspection area” of claim 1, line 3.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Further, if they are different, there is insufficient antecedent basis for “the target area” in claim 28.
Claim 42 recites “a plurality of image capture devices” in line 2, but it is not clear if this recitation is the same as, related to, or different from “one or more image capture devices” of claim 1, line 6.  If they are different, their relationship should be made clear and they should be distinguished from each other. Clarification is required.
Claim 42 recites “the image of the target” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a colour image of the TLC formations and an area of skin of a target located in the inspection area” of claim 1, lines 6-7. If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 43 is rejected by virtue of its dependence from claim 42.
Claim 43 recites “two or more image capture devices” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “one or more image capture devices” of claim 1, line 6 and/or “a plurality of image capture devices” of claim 42, line 2.  If they are different, their relationship should be made clear and they should be distinguished from each other. Clarification is required.

Claim 48 recites “the temperature of the transparent panel” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites “wherein the TLC formations are designed to operate over blue and green only” in lines 1-2, but it is not clear what this recitation is supposed to say. What is blue or green only?  Blue and green are adjectives for describing colors, not objects.
Claim 54 recites “the weight of an individual” in line 3 in which there is insufficient antecedent basis for this limitation in the claim.  Relatedly, it is not clear if “an individual” is the same as, related to, or different from “a target” of claim 1, line 7.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, 4, 6-7, 13-14, 16-19, 32, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the PhD thesis by M. Bharara entitled “Liquid crystal thermography for neuro-pathic assessment of the diabetic foot” (Bharara)(previously cited).
With respect to claim 1, Bharara discloses a skin inspection device for identifying abnormalities; the device comprising: 
a transparent panel having an inspection area (the TLC polyester sheet at page 99 of Bharara in which such a TLC polyester sheet includes encapsulation and use of a transparent acetate sheet through which colour response is seen (see Table 3-1 on page 70 of Bharara); page 99 of Bharara does not mention the use of black or opaque coloring; Alternatively, page 71 of Bharara provides the acetate carrier sheet is “usually black” which suggests that it is not required.  Therefore, Bharara discloses a transparent TLC polyester sheet without requiring the use of black or opaque coloring means and/or it would have been obvious to not use the black coloring since Bharara teaches that it is not required and the lack of such black coloring simplifies the manufacture and/or it is a simple substitution of one known element (black coloring) for another (no black coloring) to obtain predictable results); 
an array of thermochromic liquid crystal (TLC) formations provided on the transparent panel which are operable to change colour in response to a change of temperature (the TLC polyester sheet at page 99 of Bharara); 
one or more image capture devices for capturing a colour image of the TLC formations and an area of skin of a target located in the inspection area (these components are discussed at length in Chapter 4 of Bharara; pages 94-130 of Bharara); 
a processor operably coupled to the one or more image capture devices for controlling operations thereof; wherein the processor is operable to generate indicia indicative of the emergence of ulcers and/or other skin abnormalities (there is a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara).
With respect to claim 2, Bharara teaches a strain gauge operable for detecting a weight bearing load on the transparent panel (page 259-261 of Bharara).
With respect to claim 4, Bharara teaches a housing on which the transparent panel is mounted (the housing of Bharara; pages 100-101 and 124 of Bharara).
With respect to claim 6, Bharara teaches that the transparent panel provides a foot plate of sufficient strength to support the weight of an adult human (page 259-261 of Bharara).
With respect to claim 7, Bharara teaches that the transparent panel is rigid (chapter 4 and page 259-261 of Bharara).
With respect to claim 13, Bharara teaches that the TLC formations are provided on an upper surface of the transparent panel (TLC printed on sheet; page 70 of Bharara). 
With respect to claim 14, Bharara teaches that the TLC formations are printed onto the transparent panel (TLC printed on sheet; page 70 of Bharara). 
With respect to claim 16, Bharara teaches that the processor is configured to process the image captured by the image capture device for determining the temperature of the target at 
With respect to claim 17, Bharara teaches that the processor is configured to process the image and convert the colours of the identified TLC formations into corresponding temperature values (there is a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 18, Bharara teaches that the processor converts the colours of the identified TLC formations into corresponding temperature values based on a hue/saturation/lightness of the dot and a colour-temperature conversion table (pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara)
With respect to claim 19, Bharara teaches that the processor is configured to generate a temperature map based on the temperature values (there is a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 32, Bharara teaches that the transparent panel comprises glass; a composite material; polycarbonate or other plastics material (the TLC polyester sheet at page 99 of Bharara).
With respect to claim 34, Bharara teaches a light source (the LEDs of Bharara; Chapter 4 of Bharara; pages 94-130 of Bharara). 
. 

Claims 1-2, 4, 6-7, 13-14, 16-19, 29-32, 34, 36, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of U.S. Patent Application Publication No. 2013/0261494 (Bloom).
Bharara discloses a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed (pages 69, 80-81, 97-98, 128, 177, 180, and 253-258 of Bharara).  Bloom teaches that such temperature maps may be used to determine risk of ulcers (paragraphs 0061-0097 of Bloom).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature maps of Bharara so as to determine the risk of ulcers, as suggested by Bloom, so as to inform the user of the risk of ulcer formation.
With respect to claim 1, the combination teaches or suggests a skin inspection device for identifying abnormalities; the device comprising: 
a transparent panel having an inspection area (the TLC polyester sheet at page 99 of Bharara in which such a TLC polyester sheet includes encapsulation and use of a transparent acetate sheet through which colour response is seen (see Table 3-1 on page 70 of Bharara); page 99 of Bharara does not mention the use of black or opaque coloring; Alternatively, page 71 of Bharara provides the acetate carrier sheet is “usually black” which suggests that it is not required.  Therefore, Bharara discloses a transparent TLC 
an array of thermochromic liquid crystal (TLC) formations provided on the transparent panel which are operable to change colour in response to a change of temperature (the TLC polyester sheet at page 99 of Bharara); 
one or more image capture devices for capturing a colour image of the TLC formations and an area of skin of a target located in the inspection area (these components are discussed at length in Chapter 4 of Bharara; pages 94-130 of Bharara); the captured colour image being analysed to identify abnormalities on the target (the images are captured and analyzed; e.g., pages 127, 152-157, 166, and 253-258 of Bharara); and 
a processor operably coupled to the one or more image capture devices for controlling operations thereof; wherein the processor is operable to generate indicia indicative of the emergence of ulcers and/or other skin abnormalities (the processor uses the temperature distribution of the foot to determine ulcer risk).
With respect to claim 2, the combination teaches or suggests a strain gauge operable for detecting a weight bearing load on the transparent panel (page 259-261 of Bharara).
With respect to claim 4, the combination teaches or suggests a housing on which the transparent panel is mounted (the housing of Bharara; pages 100-101 and 124 of Bharara).

With respect to claim 7, the combination teaches or suggests that the transparent panel is rigid (chapter 4 and page 259-261 of Bharara).
With respect to claim 13, the combination teaches or suggests that the TLC formations are provided on an upper surface of the transparent panel (TLC printed on sheet; page 70 of Bharara). 
With respect to claim 14, the combination teaches or suggests that the TLC formations are printed onto the transparent panel (TLC printed on sheet; page 70 of Bharara). 
With respect to claim 16, the combination teaches or suggests that the processor is configured to process the image captured by the image capture device for determining the temperature of the target at multiple discrete locations (the processor provides readouts regarding the temperature distribution of the foot; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 17, the combination teaches or suggests that the processor is configured to process the image and convert the colours of the identified TLC formations into corresponding temperature values (the processor provides readouts regarding the temperature distribution of the foot; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 18, the combination teaches or suggests that the processor converts the colours of the identified TLC formations into corresponding temperature values based on a 
With respect to claim 19, the combination teaches or suggests that the processor is configured to generate a temperature map based on the temperature values (the processor provides readouts regarding the temperature distribution of the foot; e.g., pages 69, 80-81, 97-98, 128, 177, 180, 195, and 253-258 of Bharara). 
With respect to claim 32, the combination teaches or suggests that the transparent panel comprises glass; a composite material; polycarbonate or other plastics material (the TLC polyester sheet at page 99 of Bharara).
With respect to claim 34, the combination teaches or suggests a light source (the LEDs of Bharara; Chapter 4 of Bharara; pages 94-130 of Bharara). 
With respect to claim 36, the combination teaches or suggests that the light source comprises one or more LEDs of a known intensity and colour (the LEDs of Bharara; Chapter 4 of Bharara; pages 94-130 of Bharara). 
With respect to claims 29-31 and 49, Bharara teaches that temperature resolution, spatial resolution, and temporal resolution are considerations when implementing the design based on cost, computational abilities, response time, subjective assessment, measurement surface, geometry, crystal per pixel, and coverage area (pages 68-69, 73-79, 84, 86, 99, 101, 111-112, 114, 137, 216 of Bharara).  As such, the temperature resolution, spatial resolution, and temporal resolution are results-effective variables that would have been optimized through routine experimentation based on cost, computational abilities, response time, subjective assessment, measurement surface, geometry, crystal per pixel, and coverage area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 2” (claim 29), “wherein the density of TLC formations is in the range of between 0.5 and 6 per cm2” (claim 30), “wherein each TLC formation has a diameter in the range of 0.5 mm to 4 mm” (claim 31), and “wherein the TLC formations are designed to operate over blue and green only” (claim 49) would have been obvious. 

Claims 3, 5, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Bloom, and further in view of U.S. Patent Application Publication No. 2014/0121479 (O’Connor).
With respect to claims 3 and 28, Bharara teaches a strain gauge operable for detecting a weight bearing load on the transparent panel (page 259-261 of Bharara).  O’Connor teaches that the processor is configured to activate the image capture device in response to the strain gauge detecting a weight bearing load (paragraphs 0144-0145, 0150, and 0157 of O’Connor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor of Bharara use the stain gauges of Bharara to activate the image capture device since it would simply operation of the device from the user’s point of view.  Thus, the combination teaches or suggests that “the processor is configured to activate the image capture device in response to the strain gauge detecting a weight bearing load” (claim 3) and “the image capture device is triggered to capture an image in response to a foot being placed on the target area” (claim 28).
. 

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Bloom, and further in view of U.S. Patent No. 4,195,561 (Castanis).
Bharara discloses a transparent panel having an inspection area (see the above rejection of claim 1).  Castanis discloses the use of a black ring surrounding a liquid crystal cell so as to provide color contrast with the liquid crystal cell (col. 4, lines 13-20; the ring 19 of Castanis).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rings around the TLC dots of Bharara since (1) it provides color contrast with the TLC crystals and/or (2) it is a simple substitution of one known element (an entire sheet of black or a sheet with no black) for another to obtain predictable results.
With respect to claim 9, the combination teaches or suggests that a backing material partially surrounds each TLC formation such that each TLC formation has an area free of the backing material (the black rings suggested by Castanis around the TCL crystals of Bharara). 
With respect to claim 10, the combination teaches or suggests that the backing material is dark (the black rings suggested by Castanis around the TCL crystals of Bharara). 
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Bloom, and further in view of Castanis, and further in view of U.S. Patent No. 3,965,742 (Parker).
The combination teaches the black rings suggested by Castanis around the TCL crystals of Bharara.  Parker teaches that such rings may be black ink since it does not affect the properties of liquid crystals (col. 4, lines 20-40 and col. 5, lines 50-61 of Parker).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use black ink as the black rings around the TLC dots of Bharara since it does not affect the properties of liquid crystals.  Thus, the combination teaches or suggests that the dark material comprises black ink (the black ink of Parker).

Claims 15, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Bloom, and further in view of U.S. Patent No. 2017/0224257 (Rogers).
Bharara discloses a transparent panel having an inspection area (see the above rejection of claim 1).  Rogers teaches that integrated patterns of dots that have fixed colors can be used for calibration (paragraph 0032 of Rogers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use integrated patterns of dots that have fixed colors since it provided calibration.  

With respect to claim 33, the combination teaches or suggests one or more calibration components (the integrated patterns of dots suggested by Rogers).
With respect to claim 40, the combination teaches or suggests one or more colour calibration targets (the integrated patterns of dots suggested by Rogers).

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of U.S. Patent No. 2015/0133792 (Spahn).
Bharara discloses a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed (pages 69, 80-81, 97-98, 128, 177, 180, and 253-258 of Bharara).  Spahn teaches a visual imager, thermal and visual images overlays, and analysis of those overlays to track the progression of abnormalities and areas of interest (abstract and paragraphs 0057-0062 of Spahn).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a visual imager, thermal and visual images overlays, and analysis of those overlays to track the progression of abnormalities and areas of interest since it provides information regarding the improvement or deterioration of the patient’s condition.
With respect to claim 20, the combination teaches or suggests that the processor is configured to overlay the temperature map onto the captured image of the target (the processor overlaps the thermal and visual images of the combination). 

With respect to claim 22, the combination teaches or suggests that the image analysis compares the temperature at similar points of the captured image (tracking the progression of condition based on the overlay of thermal and visual images). 
With respect to claim 23, the combination teaches or suggests that the processor is operable to generate indicia indicative of the emergence of ulcers and/or other skin abnormalities at particular locations on the captured image (the processor analyzes the overlay of the thermal and visual images). 
With respect to claim 24, Bharara teaches or suggests that foot ulcers are evaluated using the temperature measurements (pages 46-47, 62, 74, 87, 181, 191, 195-196, and 261 of Bharara).  Further, Bharara teaches that callus formation may lead to ulceration (pages 25 and 54-55 of Bharara.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the processor is configured to detect for areas on the captured images including at least one of excess callus, blisters, moisture, and discolouration since it is relevant to the formation of ulceration.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Bloom, and further in view of U.S. Patent No. 2015/0323388 (Kostic).
Bharara discloses one or more image capture devices for capturing a colour image of the TLC formations and an area of skin of a target located in the inspection area (these components are discussed at length in Chapter 4 of Bharara; pages 94-130 of Bharara).  Kostic teaches that 
With respect to claim 42, the combination teaches or suggests a plurality of image capture devices are used to capture the image of the target (the plurality of image capture devices of the combination). 
With respect to claim 43, the combination teaches or suggests two or more image capture devices are provided with an area of overlap in the field of view (the plurality of image capture devices of the combination with overlapping fields of view).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of U.S. Patent No. 2008/0109183 (Shoureshi).
Bharara discloses a processor that provides readouts regarding the temperature distribution of the foot and its applicability for indicating skin abnormalities using a large prospective study is disclosed (pages 69, 80-81, 97-98, 128, 177, 180, and 253-258 of Bharara).  Shoureshi teaches the use of an ambient temperature sensor on the temperature measuring devices so as to allow normalization of all temperatures (paragraphs 0019, 0021, and 0042 of Shoureshi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat sensor for sensing the temperature of the transparent panel since it allows normalization of all temperatures.
. 

Claim 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara, in view of Bloom, and further in view of U.S. Patent No. 2016/0058299 (Hsiao).
Hsiao discloses of including a body weight meter when measuring the temperature of feet (paragraph 0042 of Hsiao). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a body weight meter in the system of Bharara since it provide a better diagnostic picture of the patient by including their weight.  
With respect to claim 54, the combination teaches or suggests a weighing scales comprising a skin inspection device as claimed in claim 1 (see the rejection of claim 1 above); and a means for calculating the weight of an individual (the body weight meter of Hsiao).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW KREMER/Primary Examiner, Art Unit 3791